147 Pa. Commonwealth Ct. 175 (1992)
607 A.2d 314
Donald R. WHITE, Appellant,
v.
REDEVELOPMENT AUTHORITY OF the COUNTY OF WASHINGTON, Appellee.
Commonwealth Court of Pennsylvania.
Argued February 6, 1992.
Decided April 9, 1992.
Samuel S. Pangburn, for appellant.
Frank A. Conte, for appellee.
*176 Before DOYLE and KELLEY, JJ., and BARRY, Senior Judge.
DOYLE, Judge.
Donald R. White appeals an order of the Court of Common Pleas of Washington County dismissing his preliminary objections to a declaration of taking filed by the Redevelopment Authority of Washington County (Authority).
On September 7, 1989, the Washington County Planning Commission determined that a section of Weirich Avenue in Canton Township, Washington County, was blighted and approved a proposal of the Authority to redevelop that area for commercial and industrial use. This section of Weirich Avenue, known as the Weirich Avenue Redevelopment Area, contained sixteen parcels of land, thirteen of which contained structures. White owned one of these properties upon which stood a sound structure that housed an automobile repair business. On August 28, 1990, the Authority filed a declaration of taking against White's property.
White contends on appeal that the Authority improperly condemned his property for the sole purpose of benefiting the Drakenfeld Corporation. In Fleet v. Redevelopment of Authority of Washington County, 147 Pa. Cmwlth. 169, 607 A.2d 311 (1992), arising out of the same facts as this case, we rejected the appellants' claim that the Authority improperly condemned the Weirich Avenue area only to benefit Drakenfeld. Accordingly, following the same reasoning articulated in Fleet, we will affirm the order of the trial court.[1]
Affirmed.


*177 ORDER
NOW, April 9, 1992, the order of the Court of Common Pleas of Washington County in the above-captioned matter is hereby affirmed.
NOTES
[1]  It is irrelevant for the purposes of this appeal that White's property is sound and itself is not blighted. The fact that an owner's property is sound is not sufficient to prevent its condemnation when it is located in and completely encapsulized by an area properly determined to be blighted. Goodwill Industries of Central Pennsylvania, Inc. Appeal, 30 Pa.Commonwealth Ct. 273, 373 A.2d 774 (1977).